Case 1:17-cv-01047-ESH Document 68-19 Filed 06/03/19 Page 1 of 2




                       EXHIBIT
                         16
                Case 1:17-cv-01047-ESH Document 68-19 Filed 06/03/19 Page 2 of 2

    From:          Steve Packard
    Sent:          Mon, 18 Apr 2016 19:48:46 -0400 (EDT)
    To:            JAMESeokeefe                                                I
    Subject:       Foval letter



   Scott,

   (Just to refresh we had drinks at Garfield's 502 on election night.) Dude I owe you a huge debt of
   gratitude. In our Monday conference call I relayed all your advice (taking full credit -- hope you don't
   mind) on the "surrogate voters" project. I was predicting my senior colleagues were already ahead of us
   on thinking of those potential fires and coming up with ways around them, so it was a risk in the event I
   came off as patronizing but it turns out they hadn't thought of ANY of it -- the rental cars vs. buses,
   school surveillance cams, expanding to MI and IN, etc. So thanks to you, I -- a junior consultant with two
   years experience at the firm -- am getting mad respect at the office. Shit, I might even be asked to help
   handle the account, which would expedite a promotion overnight. So thank you thank you thank you.

   I'd love to keep in touch and if there's any way you could/would be willing to intro me to Ben, I'd love to
   pick his brain as it seems the firm is beginning to head more in the general direction of this kind of
   account, which is relatively new to us. Perhaps we might even be able to put our heads together on some
   projects; we seem to have similar sensibilities and ways of thinking. If there's anything in return I can do
   for you I'd be most obliged. Hope all's well and look forward to seeing the results of your New York
   operations in the coming days.



   Best,
   Steve Packard
   Breakthrough Development Group
   323.457.5462
   breakthroughdevgroup.com




                                                                                               (EXHIBIT




Confidential                                                                                           PVA00010524
